                Case 2:20-cv-00856-TSZ Document 98 Filed 12/04/20 Page 1 of 1




 1

 2
                             UNITED STATES DISTRICT COURT
 3                          WESTERN DISTRICT OF WASHINGTON
                                      AT SEATTLE
 4

 5     MacNEIL AUTOMOTIVE PRODUCTS
       LIMITED d/b/a WEATHERTECH; and
 6     MacNEIL IP LLC,

                              Plaintiffs,
 7
                                                          C20-856 TSZ
           v.
 8
                                                          MINUTE ORDER
       JINRONG (SH) AUTOMOTIVE
 9
       ACCESSORY DEVELOPMENT CO.,
       LTD.; and RUI DAI,
10
                              Defendants.
11

12        The following Minute Order is made by direction of the Court, the Honorable
     Thomas S. Zilly, United States District Judge:
13
          (1)     In light of plaintiffs’ recently-filed motion, docket no. 96, for a Rule 56(d)
14 continuance   of the motion for summary judgment brought by defendant Jinrong (SH)
   Automotive Accessory Development Co., Ltd. (“Jinrong”), the Court sua sponte
15 STRIKES the noting date for Jinrong’s motion for summary judgment, docket no. 91.
   The Court will reset the noting date for Jinrong’s motion for summary judgment (and
16 establish a related briefing schedule) after it rules on plaintiffs’ motion for a Rule 56(d)
   continuance.
17
            (2)     The Clerk is directed to send a copy of this Minute Order to all counsel of
     record.
18
            Dated this 4th day of December, 2020.
19

20                                                     William M. McCool
                                                       Clerk
21
                                                       s/Gail Glass
22                                                     Deputy Clerk

23

     MINUTE ORDER - 1
